DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/8/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claim 1 has been amended.   Claims 11-12 are newly added.

Response to Arguments
The Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive.
The Applicant argued that the element 30 of Liu has a different working principle and does not provide the function of the present invention. Therefore, one of ordinary skill in the art would have no motivation to combine Lin and Zu to reach claim 1 of the instant application without knowing the working principle and the unexpected results provided by the present invention.  It is clear that the magnetic induction element 30 of Liu is designed to work closely in association with the first coil 20 so as to induce magnetic fields and generate magnetic force. Both the dimension and the positioning of the magnetic induction element 30 with respect to the first coil 20 are critical to the proper function of the linear resonant actuator in Liu.  It would neither be logical nor obvious for one of ordinary skill in the art to take the magnetic induction element 30 alone without the first coil 20 of Liu for other use. Most importantly, the element 30 is a magnetic induction element for inducing magnetic fields rather than a current conductive sheet for generating an induced Eddy current required in the present invention.  Furthermore, it should be noted that there is neither any mentioning of an induced current by the magnet induction element 30 in Liu nor any teaching or suggesting in Liu for using the magnet induction member 30 to induce an Eddy current based on movement of the magnet induction member relative to a magnetic field. As also admitted by the examiner, Zu fails to teach the conductive sheet. In addition, Zu does not suggest or anticipate generating an induced Eddy current to resist movement of a magnetic set either. One of ordinary skill in the art would not be motivated to use the magnet induction element 30 as a conduction sheet for generating an "induced Eddy current" in a moving magnetic field.
The Applicant’s argument is moot because of the newly applied Mukaide (JP 2008220020 A) that shows a conductive sheet 24, fixed on the top wall 18 of the housing and above the coil 26. The iron coil yoke 24 is electrically conductive and is capable of producing an Eddy current in the presence of a time-varying magnetic field.  The iron coil yoke 24 inherently possesses the recited function because the iron coil yoke 24 has the same structure as the conductive sheet of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zu et al. (US 2018/0226869, hereinafter Zu) in view of Mukaide (JP 2008220020 A).
As to claim 1, Zu shows (FIG. 2):

    PNG
    media_image1.png
    354
    944
    media_image1.png
    Greyscale

A linear vibration actuator motor (Title), comprising: 
a housing comprising a top wall 131, a bottom wall 2 and a plurality of side walls 14,15, and the top wall 131, the bottom wall 2, and the side walls 14,15 of the housing together defining an accommodating space, a vertical direction Az being defined from the bottom wall 2 of the housing to the top wall 131 of the housing, and a first horizontal direction Ay being defined from one of the side walls 14 of the housing toward the other side wall 15 of the housing;
a coil 51 fixed to the bottom wall 2 of the housing and having an axis, and the axis of the coil 51 being parallel to the vertical direction Az (coils 51 wrapped around cores 52 with axis in the Az direction);
a bracket 3, movably disposed in the accommodating space of the housing, forming a framed space, and two opposite ends of the bracket 3 in the first horizontal direction Ay being respectively defined as a first end and a second end, the first horizontal direction Ay being a motion direction of the bracket 3, wherein the bracket 3 being located above the coil 51, with a gap between the bracket 3 and the coil 51; the bracket 3 being located below the top wall 131, with a gap between the bracket 3 and the top wall 131; 
a magnet set 41,42,43 comprising a plurality of magnets 41,42,43 disposed in the framed space of the bracket 3 above the coil 51, and directly below the top wall 131; and
two elastic members 11A,11B with one of the elastic members 11A located between an inner side of one of the side walls 15 of the housing in the first horizontal direction Ay and the first end of the bracket 3, and the other elastic member 11B located between an inner side of another side wall 14 on the other side of the housing in the first horizontal direction Ay and a second end of the bracket 3, each elastic member 11A,11B connecting the housing and the bracket 3 (para[0021]).
Zu does not show: 
a conductive sheet fixed on the top wall of the housing and above the coil; and 
wherein the conductive sheet generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set to resist relative movement between the magnet set and the conductive sheet when the magnetic field of the magnet set moves relative to the conductive sheet.
As to both bullets, Mukaide shows (FIG. 1,5):
a conductive sheet 24, fixed on the top wall 18 of the housing and above the coil 26 (para[0012]:7-10); and
wherein the conductive sheet 24 generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set 8 to resist relative movement between the magnet set 8 and the conductive sheet 24 when the magnetic field of the magnet set 8 moves relative to the conductive sheet 24 (the iron coil yoke 24 inherently possesses the recited function because the iron coil yoke 24 has the same structure as the conductive sheet of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Zu to have: 
a conductive sheet 24, fixed on the top wall 131 of the housing 1 and above the coil 51; and
wherein the conductive sheet 24 generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set 41,42,43 to resist relative movement between the magnet set 41,42,43 and the conductive sheet 24 when the magnetic field of the magnet set 41,42,43 moves relative to the conductive sheet 24
as taught by Mukaide, for the advantageous benefit of preventing leakage of magnetic flux from the magnets 41,42,43 of the bracket 3 as taught by Mukaide (flux shown directly by dashed lines channeled in yoke 24 in FIG. 5; prevent leakage of flux para[0015]:21-23).
As to claim 2/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows (FIG. 1,2) the coil 51 is fixed on an inner side of the bottom wall 2 of the housing and is located in the accommodating space.
Zu does not show the conductive sheet is fixed on an inner side of the top wall of the housing and is located in the accommodating space.
Mukaide shows (FIG. 1) the conductive sheet 24 is fixed on an inner side of the top wall 18 of the housing and is located in the accommodating space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Zu in view of Mukaide to have the conductive sheet 24 is fixed on an inner side of the top wall 131 of the housing and is located in the accommodating space as taught by Mukaide, for the advantageous benefit of preventing leakage of magnetic flux from the magnets 41,42,43 of the bracket 3 as taught by Mukaide (flux shown directly by dashed lines channeled in yoke 24 in FIG. 5; prevent leakage of flux para[0015]:21-23).
As to claim 4/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows a first section and a second section of the coil 51 perpendicular to the first horizontal direction Ay are respectively located where the magnetic field generated by the magnet set 41,42,43 is with a stronger vertical component (FIG. 2 and FIG. 3-1 under the yokes 13 between the magnets 41,42,43).
As to claim 5/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows the linear vibration actuator motor further comprises a plurality of coils 51, and the coils 51 are disposed on the bottom wall 2 of the housing along the first horizontal direction Ay (FIG. 2 two coils 51).
As to claim 6/1, Zu in view of Mukaide was discussed above with respect to claim 1 except for the conductive sheet is made of one of any combination of metal and alloy.
Mukaide shows (FIG. 1) the conductive sheet 24 is made of one of any combination of metal and alloy (iron coil yoke 24 para[0012]:7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Zu in view of Mukaide to have the conductive sheet 24 is made of one of any combination of metal and alloy as taught by Mukaide, for the advantageous benefit of the conductive sheet 24 is iron which is a magnetic material as taught by Mukaide (para[0012]:7-8).
As to claim 7/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows (FIG. 3-1) the magnet set 41,42,43 comprises three magnets 41,42,43, and the three magnets 41,42,43 are respectively defined as a first magnet 43, a second magnet 42 and a third magnet 41; the first magnet 43 has an S pole and an N pole, and the second magnet 42 has an S pole and an N pole, the third magnet 41 has an S pole and an N pole, and the first magnet 43, the second magnet 42 and the third magnet 41 are sequentially arranged at intervals along the first horizontal direction Ay; the N pole of the first magnet 43 faces the first end of the bracket 3, the S pole of the first magnet 43 faces the S pole of the second magnet 42, the N pole of the second magnet 42 faces the N pole of the third magnet 41, and the S pole of the third magnet 41 faces the second end of the bracket 3.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zu et al. (US 2018/0226869, hereinafter Zu) in view of Mukaide (JP 2008220020 A) and Qin (WO 2018099042 A1).
As to claim 8/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows the bracket 3 comprises a top side and a bottom side, the magnet set comprises two magnets 41, 43, and the two magnets 41,43 are respectively defined as a first magnet 41 and a second magnet 43; the first magnet 41 has an S pole and an N pole, and the second magnet 43 has an S pole and an N pole, and the first magnet 41 and the second magnet 43 are sequentially arranged at intervals along the first horizontal direction Ay; 
Zu does not show the S pole of the first magnet faces the top side of the bracket, the N pole of the first magnet faces the bottom side of the bracket, the S pole of the second magnet faces the bottom side of the bracket, and the N pole of the second magnet faces the top side of the bracket.
Qin shows (FIG. 2) the S pole of the first magnet 41b faces the top side, the N pole of the first magnet 41b faces the bottom side, the S pole of the second magnet 41a faces the bottom side, and the N pole of the second magnet 41a faces the top side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Zu in view of Mukaide to have the S pole of the first magnet 41 faces the top side of the bracket 3, the N pole of the first magnet 41 faces the bottom side of the bracket 3, the S pole of the second magnet 43 faces the bottom side of the bracket 3, and the N pole of the second magnet 43 faces the top side of the bracket 3 as taught by Qin, for the advantageous benefit of having magnetic field lines emitted by the first magnet 41 and the second magnet 43 pass in a vertical direction to realize the effective use of the actuation motor as taught by Qin (para[0059]:7-12).
As to claim 10/1, Zu in view of Mukaide was discussed above with respect to claim 1, and Zu further shows (FIG. 2, 3-1 and FIG. 1):

    PNG
    media_image2.png
    416
    587
    media_image2.png
    Greyscale

 the bracket 3 comprises a top side and a bottom side, the magnet group comprises five magnets 6A 41,42,43, 6B, and the five magnets are respectively defined as a first magnet 6B, a second magnet 43, a third magnet 42, a fourth magnet 41 and a fifth magnet 6A; the first magnet has an S pole and an N pole (this is implied), the second magnet 43 has an S pole and an N pole, the third magnet 42 has an S pole and an N pole, the fourth magnet 41 has an S pole and an N pole, and the fifth magnet has a S pole and one N pole (this is implied); the first magnet 6B, the second magnet 43, the third magnet 42, the fourth magnet 41 and the fifth magnet 6A are sequentially arranged at intervals along the first horizontal direction Ay; the N pole of the second magnet faces the first end of the bracket, the S pole of the second magnet 43 faces the S pole of the third magnet 42, the N of the third magnet 42 faces the N pole of the fourth magnet 41, the S pole of the fourth magnet 41 faces the second end of the bracket 3.  
Zu does not show the S pole of the first magnet faces the bottom side of the bracket, the N pole of the first magnet faces the top side of the bracket, the S pole of the fifth magnet faces the top side of the bracket, and the N pole of the fifth pole faces the bottom side of the bracket.
Qin shows (FIG. 2) the S pole of the first magnet 41a faces the bottom side, the N pole of the first magnet 41a faces the top side, the S pole of the third magnet 41b faces the top side, and the N pole of the third magnet 41b faces the bottom side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Zu in view of Mukaide to have the S pole of the first magnet 6B faces the bottom side of the bracket 3, the N pole of the first magnet 6B faces the top side of the bracket 3, the S pole of the fifth magnet 6A faces the top side of the bracket 3, and the N pole of the fifth magnet 6A faces the bottom side of the bracket 3 as taught by Qin, for the advantageous benefit of having magnetic field lines emitted by the first magnet 6B and the fifth magnet 6A pass in a vertical direction to realize the effective use of the actuation motor as taught by Qin (para[0059]:7-12).

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Qin (WO 2018099042 A1) in view of Mukaide (JP 2008220020 A).
As to claim 1, Qin shows (FIG. 5):

    PNG
    media_image3.png
    540
    651
    media_image3.png
    Greyscale

A linear vibration actuator motor (Abstract), comprising: 
a housing 11, comprising a top wall 11T, a bottom wall 121 and a plurality of side walls 11A,11B, and the top wall 11T, the bottom wall 121, and the side walls 11A,11B of the housing 11 together defining an accommodating space, a vertical direction Az being defined from the bottom wall 121 of the housing 11 to the top wall 11T of the housing 11, and a first horizontal direction Ay being defined from one of the side walls 11A of the housing 11 toward the other side wall 11B of the housing 11;
a coil 2, fixed to the bottom wall 121 of the housing 11 and having an axis, and the axis of the coil 2 being parallel to the vertical direction Az (coil 2 is wound with axis in the Az direction);
a bracket 6, movably disposed in the accommodating space of the housing 11, forming a framed space, and two opposite ends of the bracket 6 in the first horizontal direction Ay being respectively defined as a first end and a second end, the first horizontal direction Ay being a motion direction of the bracket 6, wherein the bracket 6 being located above the coil 2, with a gap between the bracket 6 and the coil 2; the bracket 6 being located below the top wall 11T, with a gap between the bracket 6 and the top wall 11T; 
a magnet set 4, comprising a plurality of magnets 4 disposed in the framed space of the bracket 6, above the coil 2, and directly below the top wall 11T; 
two elastic members 7, with one of the elastic members 7 located between an inner side of one of the side walls 11A of the housing 11 in the first horizontal direction Ay and the first end of the bracket 6, and the other elastic member 7 located between an inner side of another side wall 11B on the other side of the housing 11 in the first horizontal direction Ay and a second end of the bracket 6, each elastic member 7 connecting the housing 11 and the bracket 6.
Qin does not show: 
a conductive sheet fixed on the top wall of the housing and above the coil; and 
wherein the conductive sheet generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set to resist relative movement between the magnet set and the conductive sheet when the magnetic field of the magnet set moves relative to the conductive sheet.
As to both bullets, Mukaide shows (FIG. 1,5):
a conductive sheet 24, fixed on the top wall 18 of the housing and above the coil 26 (para[0012]:7-10); and
wherein the conductive sheet 24 generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set 8 to resist relative movement between the magnet set 8 and the conductive sheet 24 when the magnetic field of the magnet set 8 moves relative to the conductive sheet 24 (the iron coil yoke 24 inherently possesses the recited function because the iron coil yoke 24 has the same structure as the conductive sheet of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Qin to have: 
a conductive sheet 24, fixed on the top wall 11T of the housing 11 and above the coil 2; and
wherein the conductive sheet 24 generates an induced Eddy current according to a moving speed of a magnetic field of the magnet set 4 to resist relative movement between the magnet set 4 and the conductive sheet 24 when the magnetic field of the magnet set 4 moves relative to the conductive sheet 24
as taught by Mukaide, for the advantageous benefit of preventing leakage of magnetic flux from the magnets 4 of the bracket 6 as taught by Mukaide (flux shown directly by dashed lines channeled in yoke 24 in FIG. 5; prevent leakage of flux para[0015]:21-23).
As to claim 8/1, Qin in view of Mukaide was discussed above with respect to claim 1, and Qin further shows (FIG. 2 and 5) the bracket 6 comprises a top side and a bottom side, the magnet set 4 comprises two magnets 41a,41b, and the two magnets 41a,41b are respectively defined as a first magnet 41b and a second magnet 41a; the first magnet 41b has an S pole and an N pole, and the second magnet 41a has an S pole and an N pole, and the first magnet 41b and the second magnet 41a are sequentially arranged at intervals along the first horizontal direction Ay; the S pole of the first magnet 41b faces the top side of the bracket 6, the N pole of the first magnet 41b faces the bottom side of the bracket 6, the S pole of the second magnet 41a faces the bottom side of the bracket 6, and the N pole of the second magnet 41a faces the top side of the bracket 6.

Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter of claims 3 and 11 is the inclusion of the limitation “the conductive sheet is embedded in the through hole” which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 3 and 11.
The primary reason for the indication of allowable subject matter of claims 9 and 12 is the inclusion of the limitations of the five magnets arranged as recited which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 9 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Akanuma (CN 207234640 U) shows an electromagnetic device;
Kohlhafer (US 2014/0354381) shows (FIG. 3) a magnetically conductive material 49 embedded in the side wall of an electric machine; 
Dong (CN 108366324 A) shows (FIG. 4) a housing 1 with a through hole 12 but does not show anything embedded in the through hole 12; and
Liu et al. (US 2017/0222533, hereinafter Liu) shows a linear actuator with magnetic induction elements 30 generating a magnetic restoration force to move a bracket 3 to an original position (para[0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832